Citation Nr: 1012032	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scar(s) on the left 
arm.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's claims.

The Veteran testified at an April 2009 Board hearing before 
the undersigned at the Lincoln, RO.  A transcript of the 
hearing has been associated with the file.

The Board notes that the Veteran submitted additional 
evidence in the form of a statement from his wife and an 
opinion from his private physician after the October 2008 
Statement of the Case (SOC) was issued.  In an April 2009 
statement, the Veteran waived initial consideration of this 
evidence by the agency of original jurisdiction in accordance 
with 38 C.F.R. § 20.1304 (2009).  The Board may proceed with 
appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's bilateral hearing loss disability had its 
onset in active military service, was manifested within one 
year of service separation, or is otherwise related to 
service. 

2.  The preponderance of the evidence is against a finding 
that the Veteran's tinnitus had its onset in active military 
service or is otherwise related to service.

3.  The preponderance of the evidence does not show that a 
scar on the Veteran's left arm had its onset in active 
military service or is otherwise related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

3.  A scar on the left arm was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in February 2008 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective responsibilities for obtaining different types of 
evidence.  The Board concludes that the duty to notify has 
been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and a VA 
medical examination are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, with respect to the Veteran's service connection claims 
for a bilateral hearing loss disability and tinnitus, the RO 
provided the Veteran with an appropriate audiological 
examination in March 2008.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is adequate, as 
it is predicated on a full reading of the Veteran's claims 
file, including the medical records contained therein, as 
well as a thorough examination of the Veteran, and provides a 
complete rationale for the opinion stated which is consistent 
with the evidence of record.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination has been met.  

The Board notes that at the April 2009 Board hearing, the 
Veteran's representative argued that the VA examiner should 
have made an attempt to reconcile the Veteran's statement in 
his December 2007 application for benefits and a December 
2007 questionnaire that his tinnitus began in service with 
his statement at the examination that he first noticed his 
tinnitus about 15 to 20 years earlier.  The representative 
also questioned whether the examiner had reviewed the claims 
file.  The Board finds no deficiencies in the examination.  
The March 2008 VA examination report indicates that the 
examiner did review the claims file.  Moreover, the VA 
examination shows that the examiner noted that the Veteran 
had previously stated that his tinnitus began in service.  In 
order to confirm the Veteran's statement regarding the onset 
of his tinnitus during the examination, the examiner asked 
the Veteran whether his tinnitus began during the 1990's or 
the 1980's.  The Veteran stated that it began during the 
1980's.  Thus, the examiner did in fact attempted to 
reconcile the Veteran's conflicting statements by giving the 
Veteran another opportunity to clarify when his tinnitus 
actually began.  The Board finds that the examination is 
adequate for the purpose of rendering a decision on this 
claim.  

With respect to the claim for service connection for a left 
arm scar, the Board observes that a VA examination was not 
provided.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

The Board finds that an examination is not required in this 
case.  



As explained in greater detail below, the outcome of the 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  The evidence does not show establish 
an "in-service event, injury, or disease" of the left arm 
resulting in residual scarring.  On the contrary, the 
Veteran's service treatment records, including his September 
1969 separation examination, do not evidence any scars on the 
Veteran's left arm.  In the absence of any credible evidence 
of an in-service event, injury, or disease of the left arm, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder. This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based solely on the Veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
 
II. Service Connection

A.  Hearing Loss and Tinnitus 

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability and 
tinnitus.  For the reasons that follow, the Board concludes 
that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d). 

Here, as will be discussed in more detail below, there is no 
competent and credible evidence showing that the Veteran's 
hearing loss manifested to a compensable degree within the 
applicable time period.  Thus, the Veteran cannot benefit 
from this statutory presumption.  See id.   

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent and 
probative evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the Veteran's bilateral hearing loss, the 
Board finds that the Veteran has a current disability.  In 
this regard, impaired hearing will be considered to be a 
disability under the laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The auditory thresholds set forth 
in 38 C.F.R. § 3.385 establish when hearing loss is severe 
enough to be service connected.  Hensley at 159.

In March 2008, the Veteran underwent a VA examination in 
connection with this claim.  The audiogram in this record 
shows puretone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
50
LEFT
30
35
40
50
55

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 94 percent for both ears.  The 
audiogram demonstrates that the Veteran has a current hearing 
loss disability in both ears.  See 38 C.F.R. § 3.385.  

With respect to the Veteran's tinnitus, this disability is 
defined as "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Here, in the Veteran's December 2007 claim and at the March 
2008 VA examination, the Veteran stated that he had tinnitus, 
which he has described as a constant buzzing noise.  The 
Board finds that the Veteran has tinnitus. 

Under the second Hickson element, the evidence must show in-
service incurrence of a disease or injury.  Where a veteran 
is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  When an injury is 
incurred in combat, satisfactory lay or other evidence will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Service connection for a 
combat-related injury may be based on lay statements alone, 
but the competent and credible evidence must still show a 
current disability and a nexus to service.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  

The Board concedes that the Veteran was exposed to loud 
noises during basic training and military service from 
firearms, grenades, rockets, howitzers, armored personnel 
carriers, aircraft engines, and other sources.  At the April 
2009 Board hearing, the Veteran stated that he was exposed to 
loud noises from heavy equipment while serving in Korea and 
from nightly mortar attacks while serving in Qui Nhon, 
Vietnam.  The Board finds the Veteran's statements regarding 
his in-service noise exposure to the sources above to be 
credible and consistent with his military occupational 
specialty and military service.

However, in making this determination, the Board concludes 
that the evidence does not support in-service noise exposure 
as a result of combat.  In this regard, in order to establish 
that the Veteran "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), it must be shown that the Veteran 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000).  In this regard, certain military citations can 
constitute sufficient evidence that a Veteran engaged in 
combat, absent evidence to the contrary.  See id.  Such 
citations are awarded primarily or exclusively for 
circumstances relating to combat.  Id.  

Here, the Veteran's DD 214 reflects that he was awarded the 
National Defense Service Medal (NDSM0, the Armed Forces 
Expeditionary Medal (AFEM), the Vietnam Campaign Medal (VCM), 
and the Vietnam Service Medal (VSM).  None of these citations 
are awarded primarily or exclusively for combat service, and 
thus do not establish that the Veteran engaged in combat with 
the enemy for the purposes of 38 C.F.R. § 1154(b).  See id.; 
see also Manual of Military Decorations and Awards 
(Department of Defense, September 1996).  

Moreover, there is no other probative evidence establishing 
that the Veteran engaged in combat with the enemy.  See 
VAOPGCPREC 12-99.  The Veteran's DD 214 shows that his 
military occupational specialties were a clerk typist and a 
personnel specialist, neither of which are associated with 
combat service.  There is no other evidence apart from the 
Veteran's own statements indicating that he had combat 
service.  Thus, the Board finds that the evidence does not 
establish that the Veteran had combat service for the 
purposes of 38 U.S.C.A. § 1154(b).  Therefore, the Veteran is 
not entitled to the relaxed evidentiary standard accorded 
claims based on combat-related injuries under 38 U.S.C.A. 
§ 1154(b). 
  
With regard to the onset of his current tinnitus, in the 
Veteran's December 2007 claim and in a December 2007 
questionnaire, the Veteran stated that his tinnitus and 
hearing loss began in service.  However, despite this report 
of in-service onset, the Veteran's service treatment records 
are negative for evidence of hearing loss or tinnitus.  

In this regard, the Board observes that the Veteran's October 
1966 enlistment examination reflects audiological findings 
consistent with normal hearing for VA purposes.  At that time 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
/
-5 (0)
LEFT
-5 (10)
-5 (5)
-5 (5)
/
-10 (-5)

Puretone thresholds at 3000 Hertz and speech recognition test 
results were not recorded.  (VA audiometric readings prior to 
June 30, 1966, and service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to units that have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The current definition 
for a hearing loss disability found at 38 C.F.R. § 3.385 is 
based on ISO units.  The puretone thresholds in this 
audiogram must therefore be converted from ASA to ISO units.  
This means adding to the reported findings 15 decibels at the 
500 dB level, 10 decibels at the 1000, 2000, and 3000 dB 
levels, and 5 decibels at the 4000 dB level.  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)  The audiogram, as converted, shows 
that the Veteran's hearing was normal when he entered 
service.  See 38 C.F.R. § 3.385; Hensley, supra.

Subsequent service treatment records are negative for 
complaints of hearing loss or symptoms of tinnitus such as 
ringing in the ears.  However, it is noteworthy that while 
the Veteran complained of an ear ache in January 1966, there 
is no record that he reported hearing loss or tinnitus 
symptoms.  

Furthermore, the Veteran's September 1969 separation 
examination is negative for evidence of hearing loss or 
tinnitus.  On the contrary, in the report of medical history, 
the Veteran denied hearing loss or other ear trouble.  
Likewise, the examination report indicates that the Veteran's 
ears, including auditory acuity, were normal at separation.  
An audiogram reflected in this report shows puretone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
/
5
LEFT
10
15
5
/
5

Puretone thresholds at 3000 Hertz were not recorded.  A 
speech recognition test was not recorded.  This audiogram 
shows that the Veteran's hearing was normal at separation.  
See id.

The Board observes that the Veteran has given conflicting 
statements regarding whether he completed audiological 
testing at the time of his service separation examination.  
In his May 2008 notice of disagreement (NOD), the Veteran 
stated that he was not given a hearing test at separation 
because the machine for testing hearing had broken down.  
However, at the April 2009 Board hearing, the Veteran stated 
that his hearing test at separation was in fact successfully 
completed.  The Veteran's testimony that he thought that he 
finally successfully completed the audiological testing is 
supported by his service separation examination that contains 
audiometric findings.  Based on the Veteran's service 
treatment records, the Board finds that the Veteran's hearing 
loss disability and tinnitus did not manifest in service.  

Under the third Hickson element, a nexus between the 
Veteran's bilateral hearing loss and tinnitus and his in-
service noise exposure may be shown based on all the evidence 
of record.  See 38 C.F.R. § 3.303(d).  

The Board acknowledges the Veteran's contention that his 
bilateral hearing loss disability and tinnitus were caused by 
his in-service noise exposure.  The Veteran can attest to 
factual matters of which he has first-hand knowledge, such as 
his symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  For example, the Veteran is 
competent to describe what happened to him in service and the 
history of his symptoms and experiences relating to hearing 
loss and tinnitus, among other things.  It is then for the 
Board to determine the credibility and weight of the 
Veteran's statements in light of all the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as 
to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Washington, Layno, both supra.  Thus, the Board cannot 
consider as competent evidence the Veteran's opinion that his 
bilateral hearing loss disability and tinnitus were caused by 
in-service noise exposure, as this is a determination that is 
medical in nature and therefore requires medical expertise.  
See id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There are no post-service treatment records in the claims 
file reflecting treatment for hearing loss disability or 
tinnitus.  At the March 2008 VA audiological examination, the 
Veteran reported noise exposure from firearms, grenades, 
explosions and artillery.  The Veteran did not report 
significant post-service noise exposure.  After reviewing the 
claims file and interviewing and examining the Veteran, the 
examiner opined that it was not likely that the Veteran's 
current hearing loss was related to acoustic trauma in 
service.  The examiner explained that either impulse sound or 
continuous noise exposure can cause a temporary threshold 
shift which disappears in 16 to 48 hours after loud noise 
exposure.  Impulse sounds may also damage the structure of 
the inner ear resulting in hearing loss.  If the hearing does 
not recover completely from a temporary threshold shift, a 
permanent hearing loss exists.  Since the damage is done when 
exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  

With respect to the Veteran's tinnitus, the Veteran stated 
that he first noticed it about 15 to 20 years prior to the 
examination.  In order to confirm the Veteran's response, the 
examiner asked the Veteran if he first noticed his tinnitus 
in the 1990s or the 1980s.  The Veteran responded that it 
would have been in the 1980s.  The examiner concluded that 
the Veteran's tinnitus was not likely related to in-service 
noise exposure.  The examiner explained that although a form 
completed by the Veteran in the claims file indicated that 
his tinnitus began in service, the Veteran stated at the 
examination that his tinnitus began in the 1980s.  

The Board notes that in the May 2008 NOD, the Veteran stated 
. . . "I was asked only about my hearing and was NEVER asked 
about my tinnitus and the questions that I answered were only 
about my hearing loss and not about my tinnitus." 
Furthermore, the Board finds that this statement is not 
credible and is contradicted by the evidence of record.  In 
particular, the examination report clearly belies this 
assertion.  Furthermore, the Veteran himself stated that he 
was asked about his tinnitus at the October 2008 hearing.  
The foregoing call into question the veracity of the Veteran 
statements regarding in-service onset of hearing loss and 
tinnitus.  As a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).

In a May 2009 statement, the Veteran's wife related that she 
had known the Veteran since 1971 and that he had always had 
trouble with hearing loss and buzzing in his ears.  She is 
competent to report such.  However, the Board observes that 
the Veteran's wife did not know the Veteran from the time of 
his service discharge to 1971.  Accordingly, her statements 
do not establish a continuity of symptomatology since service 
for either hearing loss disability or tinnitus.  To the 
extent that the Veteran's wife is reporting what the Veteran 
told to her about his history of combat noise exposure is not 
probative in light of the lack of in-service combat related 
decorations.  

The Board notes that the Veteran submitted a May 2009 
statement a private medical statement whereon a physician 
stated that based on a review of the Veteran's claims file as 
well as the physician's own office records, it was his 
opinion that the Veteran's hearing loss and tinnitus are the 
result of his military service.  The physician stated that he 
was basing this opinion on his experience as a medical 
doctor, his training in the etiology of medical conditions, 
his review of the records, the date of onset of the 
symptomatology, and the Veteran's acoustic trauma in service.  
Unfortunately, the Board can give only little weight to this 
opinion.  In Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008), 
the Court held that the probative value of a medical opinion 
comes from its reasoning.  Thus, neither a VA medical 
examination report nor a private medical opinion is entitled 
to any weight if it contains only data and conclusions. Id.  
The Court further noted that critical pieces of information 
from a claimant's medical history can lend credence to the 
opinion of a medical expert who considers them, and detract 
from the medical opinions of experts who do not.  Id.  

Here, the private doctor did not actually give a rationale 
for his opinion, but merely stated that it was supported by 
his own expertise and the Veteran's history as related by him 
and as shown by the service treatment records.  In this 
regard, the physician did not discuss the fact that the 
Veteran's service treatment records are negative for any 
evidence of either disability.  In particular, the physician 
did not account for the fact that the Veteran's September 
1969 separation examination shows that his hearing was normal 
at separation.  Furthermore, the examiner does not identity 
what particular reported in-service trauma may have resulted 
in the current hearing loss and tinnitus, nor does the 
examiner discuss or take into account the Veteran's 
inconsistent report of history regarding onset of his 
tinnitus.  Furthermore, as noted above, the evidence does not 
show that the Veteran is a combat Veteran and it is unclear 
if the examiner was basing his opening on an inaccurate 
report of medical history.  Thus, the Board gives much more 
weight to the March 2008 VA examination, which is supported 
by a thorough rationale and is consistent with the evidence 
of record. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a nexus between the 
Veteran's current hearing loss disability and tinnitus and 
his period of service.  While the Veteran may have been 
exposed to loud noise in service, the service treatment 
records are negative for evidence of hearing loss and 
tinnitus.  Moreover, the preponderance of the evidence is 
against a finding of a continuity of symptomatology which 
might show a connection between the Veteran's current hearing 
loss disability and tinnitus and his period of service.  See 
38 C.F.R. § 3.303(b).  The United States Court of Appeals for 
the Federal Circuit has held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service, as 
evidence of whether a condition was incurred in service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Nieves-Rodriguez, 22 Vet. App. 295, 305 (2008).  

The March 2008 VA examination report constitutes the earliest 
medical evidence of the Veteran's hearing loss.  The normal 
audiogram at separation and the fact that there is no medical 
evidence of hearing loss for over 35 after service weighs 
against a relationship between the Veteran's hearing loss and 
his period of service.  The Board has considered the 
Veteran's wife statement that he has always had hearing loss.  
However, as noted above, the Veteran did not meet the Veteran 
until several years after his service discharge.  
Furthermore, to the extend that the Veteran's wife's 
statement is submitted to support the contention that he had 
hearing loss and tinnitus during service, this contention is 
outweighed by the normal audiogram at separation and the 
absence of medical complaint for hearing loss for many years 
after service.  While the Veteran may have had hearing loss 
for a long time, the preponderance of the evidence is against 
a finding that the disabilities are linked to service.  

Likewise, while the Veteran states that he has had tinnitus 
ever since the service, he reported at the March 2008 VA 
examination that his tinnitus had its onset 15 to 20 years 
earlier or in the 1980's.  The Board gives more credit to 
this statement, as the Veteran had no reason to misrepresent 
the onset of his tinnitus during the examination and was 
given two opportunities to state when his tinnitus began.  
Moreover, the reliability of the Veteran's statements has 
generally been put into question, as the Veteran stated that 
the VA examiner never asked him about his tinnitus and that 
he was not given a hearing test at separation from active 
service.  Both of these statements are contradicted by the 
evidence of record and by the Veteran's own statements at the 
April 2009 Board hearing.  Thus, the Board does not find it 
credible that the Veteran has had tinnitus ever since the 
service.  The fact that at least 10 years had passed between 
the Veteran's separation from service in September 1969 and 
the onset of his tinnitus in the 1980's weighs against a 
finding that his tinnitus is related to in-service noise 
exposure. 

Finally, in the March 2008 VA examination, the VA examiner 
explained that if the Veteran had sustained hearing loss in 
service from noise exposure, such hearing loss would have 
been shown by the time of his September 1969 separation 
examination.  Thus, the examiner stated that it is unlikely 
the Veteran's hearing loss is related to service.  The 
examiner also stated that it was unlikely the Veteran's 
tinnitus is related to service due to the fact that it did 
not first manifest until the 1980's.  As discussed above, the 
Board gives more weight to this examination than to the May 
2009 opinion from the Veteran's private physician, as the 
latter is not supported by an adequate rationale. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a bilateral hearing loss disability and 
tinnitus must be denied.  See Hickson, supra; 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 
B.  Scar on the Left Arm

The Veteran contends that he is entitled to service 
connection for a scar on his left arm, which he states was 
caused by shrapnel wounds.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

In a December 2007 statement, the Veteran stated that while 
he was in Vietnam he came under attack by small arms fire 
resulting in a shrapnel wound in his left arm.  At the April 
2009 Board hearing, the Veteran stated that that the shrapnel 
did not lodge in his arm but rather cut through it.  The 
Veteran stated that he did not seek treatment for his wound 
in the service. 

Where a veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by the veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).  When an injury is incurred in combat, 
satisfactory lay or other evidence will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Service connection for a combat-related injury 
may be based on lay statements alone, but the competent and 
credible evidence must still show a current disability and a 
nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 
(2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

In order to establish that the Veteran "engaged in combat 
with the enemy" under 38 U.S.C.A. § 1154(b), it must be 
shown that the Veteran "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  See VAOPGCPREC 12-99 
(65 Fed. Reg. 6,257 (2000).  In this regard, certain military 
citations can constitute sufficient evidence that a Veteran 
engaged in combat, absent evidence to the contrary.  See id.  
Such citations are awarded primarily or exclusively for 
circumstances relating to combat.  Id.  

Here, the Veteran's DD 214 reflects that he was awarded the 
National Defense Service Medal (NDSM), the Armed Forces 
Expeditionary Medal (AFEM), the Vietnam Campaign Medal (VCM), 
and the Vietnam Service Medal (VSM).  None of these citations 
are awarded primarily or exclusively for combat service, and 
thus do not establish that the Veteran engaged in combat with 
the enemy for the purposes of 38 C.F.R. § 1154(b).  See id.; 
see also Manual of Military Decorations and Awards 
(Department of Defense, September 1996).  

Moreover, there is no other probative evidence establishing 
that the Veteran engaged in combat with the enemy.  See 
VAOPGCPREC 12-99.  The Veteran's DD 214 shows that his 
military occupational specialties were a clerk typist and a 
personnel specialist, neither of which are associated with 
combat service.  There is no other evidence apart from the 
Veteran's own statements indicating that he had combat 
service.  Thus, the Board finds that the evidence does not 
establish that the Veteran had combat service for the 
purposes of 38 U.S.C.A. § 1154(b).  Therefore, the Veteran is 
not entitled to the relaxed evidentiary standard accorded 
claims based on combat-related injuries under 38 U.S.C.A. 
§ 1154(b). 

To the extent that the Veteran contends that he sustained a 
shrapnel wound injury to the left arm resulting in scaring, 
the Board finds his statements are not credible.  In this 
regard, his reported history is inconsistent with his service 
treatment records. The record does not show that the Veteran 
was treated a shrapnel wound of the left arm or that he was 
awarded a Purple Heart.  Furthermore, the Veteran's service 
treatment records are negative for any findings of a scar of 
the left arm.  On the contrary, the Veteran's September 1969 
separation examination does not show any scarring of the left 
arm, let alone any scars as a result of being hit by 
shrapnel. 

Furthermore, there is no evidence in the claims file showing 
that the Veteran ever sought treatment for a scar on the left 
arm after service.  See Maxson, supra.  

The lack of any findings of in-service scaring of the left 
arm contained in the contemporaneous service records and 
negative findings noted on the service separation 
examination, outweighs the Veteran's more recent contention 
that he has scarring on his left arm as a result of a 
shrapnel wound incurred in service.  Thus, the Veteran's 
recent statements are less probative than the medical 
evidence on the questions of in-service onset and continuity 
of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) ( The lack of contemporaneous medical 
records may be a fact the Board can consider and weight 
against the Veteran's lay evidence, and the lack of such 
records does not, in and of itself, render the lay evidence 
no credible.).

Moreover, the fact that over 35 years had passed between the 
Veteran's separation from service in 1969 and the first 
mention of a scar on his left arm in December 2007, when the 
Veteran submitted the present claim, further weighs against a 
finding that the Veteran has a scar on his left arm related 
to service.  Thus, there is no credible or probative evidence 
of a nexus between scar(s) on the Veteran's left arm and his 
period of service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a scar(s) on the left arm must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).
 

ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for scar(s) on the left arm 
is denied. 



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


